DETAILED ACTION
Response to Arguments
Applicant has amended the independent claims. A new grounds of rejection is presented below necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Parikh et al (US 10,691,737) in view of Herz (US 7483871)
Regarding claim 1,  Parikh teaches
1. (Currently amended) A method for content filtering of publications, comprising:
Parikh does not explicitly teach but Herz teaches the trained neural network being trained to predict a relevance probability of a publication  (col. 25, l. 60 – col. 26, l. 12)  to a topic comprising mergers and acquisition news, stock market news, and/or company-specific news, the trained neural network comprising a plurality of trained word vectors, each trained word vector having a set of trained weights;
Herz teaches transforming each word of the plurality of tagged words into a publication word vector, wherein the publication word vector is a numeric representation of each word (col. 13, ll. 4-20);
predicting  the relevance probability for the publication to the topic by applying  the publication word vectors to the trained neural network comprising the publication word vectors (textual attribute used for similarity calculation col. 14, l. 46 – col. 15, l. 17); and outputting the relevance probability for the publication (col. 61, ll. 27-48).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions. Claim 11 is substantially similar and is rejected likewise. Parikh teaches a system embodiment (col. 4).

.


Claims 3, 8, 9, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475). 
Korpusik teaches:
3, 13. The method of claim 1, wherein the publication for evaluation comprises at least one of a press release, a news publication, a website (social media post [0050]), a corporate report, a corporate filing, and an electronic book.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 
 
Korpusik teaches:
8, 18. The method of claim 1, further comprising: receiving an override of the relevance probability for the publication (recurrent neural network [0033]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 

Korpusik teaches:
9. (Original) The method of claim 1, wherein the trained neural network is trained by: 	receiving a plurality of historical publications (past social media posts [0025]); 	identifying textual data in each of the historical publications ([0050]);	identifying a plurality of sentences in the textual data ([0050]); 	identifying a plurality of words in the plurality of sentences ([0050]); 	transforming each of the words into word vectors ([0051]); 	generating the trained neural network using the word vectors ([0051]); and 	storing the trained neural network (the applied neural networks such as in [0054] are pre-trained as taught in [0055] and must have been stored).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 

Claims 4, 5, 6, 10, 14, 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475) in view of Goulikar. 

Goulikar teaches:
4, 14. The method of claim 1, wherein the textual data in the publication is identified using a character recognition algorithm (col. 18, l. 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:5, 15.
 The method of claim 1, wherein the plurality of sentences are identified using punctuation in the textual data (punctuation, coll. 17, ll. 25-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level 

Goulikar teaches:
6, 16. The method of claim 2, wherein the plurality of words are tagged with part of speech information using a part-of-speech tagging algorithm (POS tagging col. 13, ll. 40-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:
10. (Currently amended) The method of claim 9, wherein the trained neural network is further trained by: tagging each of the words with a part of speech information (POS tagging col. 13, ll. 40-47); Korpusik’ teaches wherein the tagged words are transformed into word vectors ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user .
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475) in view of Goulikar in view of Malak et al (US 2018/0341839).
7, 17. The method of claim 1, wherein each tagged word of the plurality of tagged words are transformed into word vectors by creating a vocabulary of tagged words, and assigning each of the tagged word a floating point number ([0171]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67) with Malak’s vector representation to efficiently store the word vectors in memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/              Primary Examiner, Art Unit 2655